DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or disclose alone or in combination the highlighted portions below.

1. A system comprising:
a communication subsystem comprising a monitoring server and a non-monitoring server wherein the monitoring server is physically isolated from the non-monitoring server; and
a portal subsystem configured to:
receive a first access information from a first user using a first communication device; determine whether the first user is authorized to participate in a requested attorney-client communication, the requested attorney-client communication being covered under legal rights that preclude monitoring by law enforcement;
transmit a request for a second access information to the first communication device in response to determining that the first user is authorized to participate in the requested attorney-client communication;
receive the second access information from the first communication device;

determine whether the first user is authorized to participate in the requested attorney-client communication with the second user based on the second access information; and
route the requested attorney-client communication between the first communication device and a second communication device associated with the second user by way of the non-monitoring server in response to determining that the first user is authorized to participate in the requested attorney-client communication with the second user,
wherein the non-monitoring server is configured to not store real-time communications, and
wherein the non-monitoring server is further configured to temporarily store non-real time communications until at least one of a predetermined time or an occurrence of a predetermined event.

11.  A method comprising:
receiving a first access information from a first user using a first communication device;
determining whether the first user is authorized to participate in a requested attorney-client communication;
transmitting a request for a second access information to the first communication device in response to determining that the first user is authorized to participate in the requested attorney-client communication;

determining an identity of a second user based on the second access information;
determining whether the first user is authorized to participate in the requested attorney-client communication with the second user based on the second access information;
in response to determining that the first user is authorized to participate in the requested attorney-client communication with the second user, routing the requested attorney-client communication between the first communication device and a second communication device associated with the second user by way of a non-monitoring server; [[and]]
in response to determining that the first user is not authorized to participate in the requested attorney-client communication with the second user, routing the requested attorney-client communication between the first communication device and the second communication device associated with the second user by way of a monitoring server, wherein the monitoring server is physically isolated from the non-monitoring server, and
temporarily storing, by the non-monitoring server, non-real time communications until at least one of a predetermined time or an occurrence of a predetermined event, wherein the non-monitoring server is configured to not store real-time communications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. However, unofficial faxes can be direct to the examiners computer at
571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). 
28Jan2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652